 

 

Case 7:18-cv-09068-NSR Document 2 Filed 10/03/18 Page-1 of.9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Jonathan Long

 

 

2H

COT =S PH sy

(In the space above enter the full name(s) of the plaintiff(s).) j " \ V 9068

-against-

 

 

under the
The City of Mount Vernon; Mount Vernon Civil Rights Act, 42 U.S.C. § 1983

 

(Prisoner Complaint)
Police Detective Antonini; Mount Vernon

Police Detective Sebpeboe—ieies "Putt" Jury Triat: {XP¥es (No
Individually and Officially being sued.

(check one)

 

 

 

 

 

 

(in the space above enter the full name(s) of the defendant(s). Ifyou
cannot fit the names of all of the defendants in the space provided,
please write “see attached” in the Space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part L Addresses should not be included here.)

I, Parties in thls complaint:

A. List your name, identification number, and the name and address of your current place of

confinement. Do the same for any additional plaintiffs named. Attach additional! sheets of paper
as necessary,

Plaintiff Name Jonathan Long

art

Current Institution

Address bi ple SEK 0583 Do. (ach iC

   

 

yw <}

B. List all defendants’ names, positions, places ofemployment, and the address where each defendant
may be served. Make sure that the defendant(s} listed below are identical to those contained in the
above caption. Attach additional sheets of paper as necessary,

Defendant No. | Name City’ of Mount Vernon

Shield #
Where Currently Employed City of Mount Vernon
Address Dept. of Law City Hall Room 111

1_ Roosevelt Sq.

Mount Vernon, New York 10550
Rev. 05/2010 I

 
 

 

Case 7:18-cv-09068-NSR Document 2 Filed 10/03/18 Page 2 of 9

Defendant No. 2 Name Police Officer Antonini Shield# it

 

 

Where Currently Employed Mount Vernon Police Dept.

Address Dept. of Law City Hall Room 111
1 Roosevelt Sq.

 

Mount Vernon, Ne vork 10550 :
Defendant No. 3 Name Police Officer sao PURE Shield # OK }

Where Currently Employed Mount Vernon Police Dept.
Address Dept. of Law City Hall Room 111
. 1 Roosevelt Sq.

 

Mount Vernon, New York 10550 ..

Defendant No. 4 Name ‘ Shield #
Where Currently Employed

 

Address

 

 

Defendant No. 5 Name Shield #
Where Currently Employed

 

Address

 

 

II. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the
caption of this complaint is involved in this action, along with the dates and locations of all relevant events.
You may wish to include further details such as the names of other persons involved in the events giving
rise to your claims. Do not cite any cases or statutes. If you intend to allege a number of related claims,
number and set forth each claim in a separate paragraph, Attach additional sheets of Paper as necessary.

 

 

 

 

 

A. In what institution did the events giving rise to your claim(s) occur?
B. Where in the institution did the events giving rise to your claim(s) occur?
Cc. What date and approximate time did the events giving rise to your claim(s) occur?

 

June 8, 2018, City of Mount vernon

 

 

Rev. 05/2010 2

:

‘
 

 

Case 7:18-cv-09068-NSR ‘Document 2 Filed 10/03/18 -Page 3 of 9:

D. Fact; ON the date of June 8th, 2018 while at a friends — __
' house in the City of Mount Vernon located at [redacted]

 

 

 

 

woes Defendants 1-2 and several other under cover and uniform __
a
teyee? members of the Mount vernon police Department conducted_a

 

 

police raid within my friends house, because Mount Vernon

 

 

 

wre ae | two sales of crack cocaine, Note: at the inception of the
? ; ; ; ; .
waet aforesaid police raid the officers did not have a search

 

Police Officer Valente 2059 alleged that he observed me. __

 

Warrant. both defendants and several other 1niform and poli —
ce officers began to conduct a massive search of the resjd—

ents and the occupants thereof, However, approximately 15

 

 

 

 

wee minutes into the search one of the officers stated " every
sqpane . ' 1
sine aa? one out" Note: one of the Police officers —was taking nic
mve

tures, and a police dog was present. The house occupants

 

 

were subsequently brought into the hallway of the building

awaiting officers to apply for a search warrant application

for premesis that they already searched, This can be proven

 

 

Resse | by comparing the photgraphs associated with this case with

appoaed? "
“we the time and date, that the search warrant was applied for

 

 

Sometime thereafter, all of the house occupants and defens
dants 1-2 escorted Plaintiff into the restroom in search of

If you sustained injuries related to the events slleged above, describe them and state what medical treaiment, if
any, you required and received. :

Bruising, Rectum bleeding cuts on Plaintiffs arms and legs

from_the assault, scratches to the neck, interfering with
breathing, sexual assault, excessive force, illegal search
of Plaintiff's rectum, and mouth.

 

 

 

Iv. Esheustion of Admlalstrative Remedies:

The Prison Litigation Reform Act ("PLRA"), 42 U.S5.C. § 1997e(a), requires that “{njo action shall be brought
wih respect to prison conditions under section 1903 of this title, or any other Federal law, by a prisoner
confined in any jail, prison, of other correctional facility until such administrative remedies as are avaliable are

exhausted.” Administrative remedies are alsa known as grievance procedures,
i ‘ y ;

A. Did your claim(s) arise while you were confined in a jail, prison, of other correctional facility?

Yes No XX

Fev, 08/2010 j

 
 

Case 7:18-cv-09068-NSR Document 2 Filed 10/03/18 Page 4 of 9

narcotics. Plaintiff was ordered to strip naked, which he
complied. He was then ordered to bend at the waist and Spead
his buttocks, when defendant 1 stated to defendant 2 " he
stuffed in his ass!" defendants 1-2 then grabbed Plaintiff
and defendant 2 shoved his fingers into Plaintiff's rectum
causing him substantial and excruciating pain. Plaintiff
began to scream out of fear, but defendant 1 began punch
Plaintiff through out his body causing substantial pain
and bruising through out his back, stomach, and ribs.

Defendant 2 was simultanenously shoving his fingers
into Plaintiffs rectum attempting to fish for the alleged
contraband,

Defendant 1 then began to choke Plaintiff screaming"
spit it out" but Plaintiff did not have any contraband.
Plaintiff nearly loss conciousness during this ordeal.

After approximately 3 minutes Plaintiff was allowed
to get dressed, and charged’ for the alleged two observation
sales,

Plaintiff avers, that the City of Mount Vernon has
grossly failed to properly & . its officers as to the
application of force, and they further fail to properly
ran Nina Supervise its officers. The City of Mount
vernon could not pretend to have not been aware of these
police officers propensity to violate its residents civil
rights as was done to Plaintiff due to the large Number
of civil complaints and lawsuits for similar conduct filed
in the U.S. Dist. for the Southern District of New York.

As a result Plaintiff was damaged,

Plaintiff avers, that defendants further conducted
and additional strip frisk at the Mount Vernon Police
Station, and refused him medical attention for his injuries
inter alia.
 

 

 

 

On
other
claime

 

 

Case 7:18-cv-09068-NSR Document 2 Filed 10/03/18 Page 5 of 9

If your answer to A is YES, describe each lawsuit by answering questions | through 7 below. (If there
is more than one lawsuit, describe the additional lawsuits on another sheet of paper, using the same
. format.)

 

 

 

 

 

 

 

I. Parties to the previous lawsuit;
Plaintiff
T
Defendants
2. Court (if federal court, name the district; if state court, name the county)
3. Docket or Index number
4, Name of Judge assigned to your case
5. Approximate date of filing lawsuit
6. Is the case still pending? Yes Na

 

If NO, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was there judgment —

in your favor? Was the case appealed?)

 

 

 

Have you filed other lawsuits in state or federal court otherwise relating to your imprisonment?
Yes. ss No XX

Hf your answer to C is YES, describe cach lawsuit, by answering questions | through 7 below. (If
there is more than one lawsuit, describe the additional lawsuits on another piece of paper, using the
same format. } .

1. Parties to the previous lawsuit:

 

 

 

 

 

 

 

Plaintiff

Defendants

2. Court (if federal court, name the district; if state court, name the county}

3. Docket or Index number

4. Name of Judge assigned to your case

5, Approximate date of filing lawsuit

6. Is the case still pending? Yes No '

 

If NO, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was there judgment
in your favor? Was the case appealed?)

 

 

Rev. 05/2010 . 6
 

Case 7:18-cv-09068-NSR Document 2 Filed 10/03/18 Page 6 of 9

IF YES, name the jail, prison, or other correctional facility where you were confined at the time of the events
giving rise to your claim(s).

 

 

B. Does the jail, prison or other correctional facility where your claim(s) arose have a grievance procedure?
Yes No Do Not Know |
Cc. Does the grievance procedure at the jail, prison or other correctional facility where your claim(s) arose

cover some or all of your claim(s)?

Yes No Do Not Know

If YES, which claim(s)?

 

D, Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose?

Yes No

 

If NO, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

 

Yes No
E. Tf you did file a grievance, about the events described in this complaint, where did you file the
grievance?

 

I. Which claim(s) in this complaint did you grieve?

 

 

2, What was the result, if any?

 

 

3. What steps, if any, did you take to appeal that decision? Describe all efforts to appeal to
the highest level of the grievance process.

 

 

 

 

 

F, If you did not file a grievance: . |

I. if there are any reasons why you did not file a grievance, state them here:

 

 

 

2. If you did not file a grievance. but informed any officials of your claim, state who you informed,

Rev, 05/2010 4
 

 

On
these
claims

 

 

Case 7:18-cv-09068-NSR Document 2 Filed 10/03/18 Page 7 of 9

 

when and how, and their Tesponse, if any:

 

 

 

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies,

 

 

 

 

 

 

 

Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.

V. i Reltef:

State what you want the Court to do for you (including the amount of monetary compensation, if any, that you
are seeking and the basis for such amount).

 

 

Compensatory damages against all defendants
jointly and severally in the amount of $2,000,000,00;
Punitive damages against all defendants in the amount of
$10,000 000 jointly and severally;
and Nominal damages.

 

 

 

 

 

 

 

 

VE. Previous lawsuits:
AL: Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
> action? ,
Yes No xx

Rev, 05/2010 5

 
 

Case 7:18-cv-09068-NSR Document 2 Filed 10/03/18 Page 8 of 9

I declare under penalty of perjury that the foregoing is true and correct.

Signed this Ci day of Get , 2046,

Signature of Plaintiff

   

Inmate Number | sb
Institution Address 5 eee rrr AY 3 f
TeA paracnd cect he pts. oa
en She (de feu wy Je
jhe: exc it _
ie] bwdlo, PE -

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint and provide their
inmate numbers and addresses.

 

 

 

{ declare under penalty of perjury that on this “Le. day of aad 20 J, I am delivering this
complaint to prison authorities to be mailed to the Pro Se Office of the United States District Court for the

Southern District of New York.

Signature of Plaintiff: 1. fl A a

 

Rev, 05/2010 7

 
   
 

Case 7:18-cv-09068-NSR Document 2 Filed 10/03/18 Page 9 of 9

“rel birt
aS

UO \) be
Jat ialla N.Y) OS9S

 

mio #
-_— +

3
5.
ae
C
Zk
LP
oe
EL

®

218 OF)

 

 

 

 

fo |
ul rol) .
fieffligi (tion pppoe fetififfpb alti titi
